Citation Nr: 1524942	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  08-03 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

Thee Veteran served on active duty from November 2000 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Among other things, service connection was granted and an initial noncompensable evaluation was assigned therein for migraine headache. This case is now under the jurisdiction of the Philadelphia, Pennsylvania RO.

The Board denied an initial compensable evaluation for migraines in November 2011.  The Veteran appealed the denial regarding migraines to the United States Court of Appeals for Veterans Claims (Court).  Counsel for her as well as for VA requested that the pertinent portion of the Board's November 2011 decision be vacated and remanded in an July 2012 Joint Motion for Partial Remand (JMPR).  The Court issued an Order granting the JMPR later that same month.  In April 2013, the Board remanded the Veteran's claim for an initial compensable rating for migraines to obtain a VA examination and additional VA treatment records.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
A review of the record reflects that the agency of original jurisdiction (AOJ) has complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the Veteran's claim must be remanded yet again. Stegall, supra.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

Regrettably an additional Remand is warranted because the AOJ did not accomplish the Board's April 2013 directives.  The Board directed the AOJ to schedule the Veteran for a VA examination to obtain the current level of her migraine disability.  The claims file contains evidence that the AOJ scheduled the Veteran for such an examination and then cancelled the examination on October 27, 2014.  While the AOJ cites to an indication by the Veteran that she wanted to withdraw her appeal no such documentation exists in the claims file.  Instead, there appears to be an unsolicited call to the Veteran on October 27, 2014 the same day the VA examination was cancelled.  The following "Report of General Information" generated reports "I attempted to call the [V]eteran in regards to the note in Capri say she wishes to withdraw her claim.  I was unable to reach the [V]eteran, i[sic] will send her a letter asking her if she wishes to withdraw her claim."  There is no evidence in the claims file to indicate (1) that the Veteran made such a request in a "CAPRI" note or (2) that a letter was sent out to confirm if she wanted to withdraw.  Importantly, the criteria to withdraw a claim are laid out in 38 C.F.R. § 20.204(b):   

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. They must include the name of the veteran, the name of the claimant [...] the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn. If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.

Here, none of these requirements were met.  Instead, there is only a CAPRI note which is vaguely referenced, but the Board was unable to locate.  The AOJ then cancelled the VA examination without confirmation from the Veteran.  Most recently, the Veteran's representative contacted the Veteran who informed the Board that she in fact attempted to reschedule her VA examination.  Considering the foregoing, the Board finds that the AOJ action in cancelling the VA examination was an error.  Thus, a new VA examination is warranted to determine the current state of the Veteran's migraines.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her migraine headaches.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response her VA treatment records from the Erie VA Medical Center should be updated.  The most current VA treatment from this facility is dated January 2015.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) 

The Veteran is also notified that the Veteran's Hospital Administration (VHA) and Veteran's Benefits Administration (VBA) are independent of each other, and thus, medical records must be requested from VHA by VBA which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to the claim are collected in an expeditious manner.

2.  After the above development is accomplished, schedule the Veteran for a VA examination to determine the nature and severity of migraine headaches.  The claims folder should be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

If an opinion is offered in the report of the examination a rationale to support such an opinion should be provided.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial compensable rating for migraine headaches.  If the benefit sought on appeal is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


